Citation Nr: 9913229	
Decision Date: 05/14/99    Archive Date: 05/21/99

DOCKET NO.  95-40 372	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for an anxiety disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

D. M. Fogarty, Associate Counsel


INTRODUCTION

The veteran had active service from December 1958 to December 
1960.  



FINDINGS OF FACT

1.  The Regional Office (RO) has obtained all relevant 
evidence necessary for an equitable disposition of the 
veteran's appeal.

2.  The veteran's current anxiety disorder may not be 
disassociated from an anxiety disorder observed in service.  



CONCLUSION OF LAW

An anxiety disorder was incurred in service.  38 U.S.C.A. 
§§ 1131, 5107 (West 1991); 38 C.F.R. §§ 3.102, 3.303 (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

Upon induction examination dated in October 1958, the veteran 
was clinically evaluated as normal.  The veteran reported 
that he was not at that time experiencing nervous trouble of 
any sort and he had not experienced any in the past.  Upon 
separation examination dated in November 1960, a mild anxiety 
reaction five months prior was noted.  It was noted the 
veteran was not experiencing any trouble at the time of 
discharge.  

VA Domiciliary notes dated from December 1994 to October 1995 
reflect treatment for alcohol addiction.  A VA psychology 
assessment dated in January 1995 reflects relevant diagnoses 
of alcohol dependence with physiological dependence; nicotine 
dependence, in early full remission; and generalized anxiety 
disorder.  It was noted the veteran vividly recalled symptoms 
of panic attacks.  The examiner noted the veteran's profile 
showed acute depression in conjunction with a passive-
dependent and fearful personality makeup.  A clinical 
notation of psychological testing in February 1995 reflects 
limited changes in the veteran's emotional condition.  It was 
noted the veteran was a little less paranoid, but continued 
to be depressed, angry (more so), insecure, and socially 
introverted.  A general psychology note dated in March 1995 
reflects the veteran's emotional condition had deteriorated 
since initial evaluation, and he now appeared clinically 
depressed.  It was also noted the veteran was never 
particularly good at dealing with stress.  

In a post-traumatic stress disorder (PTSD) questionnaire 
dated in February 1995, the veteran reported being under a 
great deal of stress while stationed in Korea because of 
tense military situations.  The veteran stated he was unable 
to sleep because of the tense situation and he was told to 
drink alcohol to remain calm.  

Upon VA mental examination dated in March 1995, the veteran 
reported that his anxiety was increased while in Korea 
because of his involvement in the assembling of nuclear 
weapons on base.  The veteran reported that he continued to 
drink after separation from service.  The veteran's first 
marriage was annulled because of his alcohol addiction.  The 
veteran further reported losing several jobs because of his 
alcohol addiction.  The veteran reported that he moved to 
Costa Rica, where he continued to drink heavily.  The veteran 
remarried while in Costa Rica, but subsequently divorced.  
The veteran complained of headaches on a daily basis, a great 
deal of anxiety on a daily basis, and occasional trouble 
sleeping.  The veteran also stated that he had a great 
difficulty trusting or confiding in people.  The veteran 
recalled having panic attacks and considerable anxiety as a 
youth.  The examiner noted the veteran was appropriately 
dressed with an appropriate affect.  It was also noted the 
veteran initially appeared anxious, but seemed to calm down 
gradually.  Diagnoses of alcohol dependence with 
physiological dependence; nicotine dependence; and general 
anxiety disorder were noted.  Obsessive-compulsive and 
dependent personality traits were noted as observed.  The 
examiner further noted the veteran did not meet the criteria 
for PTSD.

Upon VA PTSD examination dated in March 1995, the examiner 
noted a primary complaint of a chronic sense of stress and 
anxiety and chronic alcohol abuse although the veteran had 
been abstinent for approximately three months.  The veteran 
reported being stationed in Korea on the 38th parallel, where 
he had guard duty periodically.  The veteran reported feeling 
anxious all of the time and stated he felt scrutinized in 
social situations.  The examiner noted the veteran's 
emotional presentation as neutral.  It was noted the veteran 
did not present with any sense of morbid mood, hopelessness, 
or worthlessness, nor did he have any hallucinations or 
delusions.  Diagnoses of generalized anxiety disorder, 
possible social phobia related to the anxiety disorder, and 
alcohol dependence, in remission, under treatment, were 
noted.  The examiner further noted the veteran did not 
describe major emotional traumatic events that were re-
experienced in an intrusive manner, nor did he describe any 
avoidance behaviors or hyperarousal behaviors typical of 
PTSD.

In a statement dated in July 1995, the veteran stated that he 
tried to get help for his anxiety problem while in the 
service, but help was denied many times.  

Relevant VA clinical records dated from December 1994 to 
October 1995 reflect admission into an alcohol treatment 
program.  A history of depression was noted.  A clinical 
record dated in July 1995 reflects the veteran was discharged 
to the community at that time.  Clinical records reflect the 
veteran was readmitted to the VA Domiciliary in August 1995 
because of homelessness and for sobriety maintenance.  

In a letter dated in September 1995, the veteran's brother 
stated that prior to serving in Korea, the veteran was a calm 
and relaxed individual, always in control of himself and sure 
of his actions.  The brother further stated that upon 
returning to the United States, the veteran seemed anxious, 
uncertain about himself, unable to concentrate on even simple 
problems, and most significantly, very nervous.  He also 
stated the veteran continued to withdraw and get worse over 
time, and the stress and anxiety was still evident when he 
spoke with the veteran over the phone.

VA Domiciliary clinical notes dated from October 1995 to 
April 1996 reflect continued treatment for alcohol 
dependence, anxiety, and headaches.

In a March 1996 letter, the veteran's ex-wife stated that 
when she met him, the veteran looked older than he was and 
seemed lonely and sad.  She stated the veteran told her that 
he had been in the Korean War and had not felt well since.

At his RO hearing in April 1996, the veteran testified that 
he did not suffer from any type of anxiety prior to entering 
the service.  The veteran also testified that he was very 
anxious and stressed while stationed in Korea on the 38th 
parallel.  The veteran testified that his base was always on 
alert and the soldiers kept their rifles ready.  The veteran 
testified that his base had a couple of red alerts and he 
recalled being up all night in a foxhole with his rifle 
ready.  The veteran also testified that his unit assembled 
components of the atomic bomb, which was very stressful.  The 
veteran testified that he tried to talk to the sergeants, 
lieutenants, and officers about his anxiety, but was only 
told to have a drink to calm down.  The veteran testified he 
was very nervous and uptight all of the time, and he had 
difficulty sleeping.  The veteran further testified that he 
continued to be very anxious, nervous, and unstable after his 
discharge from the service.  The veteran testified he was 
unable to hold a permanent job.  The veteran testified that 
he had been sober for fourteen months.  The veteran also 
testified that his anxiety remained and was more pronounced 
without alcohol and the support of the VA Domiciliary.  The 
veteran testified that at times he was fine, but he also had 
depressive states where he could not cope.  The veteran 
stated he did not know how to conduct himself in a sober 
situation.  

Upon VA psychiatric examination dated in November 1997, it 
was noted the veteran was admitted to the VA medical center 
for homelessness, vocational rehabilitation, sobriety 
maintenance, psychiatric evaluation of probable situational 
depression, and follow-up of several medical problems.  A 
relevant impression of probable situational depression was 
noted.  

Upon VA PTSD examination dated in December 1997, the examiner 
noted the evaluation included a review of the claims folder, 
including the details of the Board remand; a clinical 
interview; social history; mental status examination; and 
psychological testing, including the Minnesota Multiphasic 
Personality Inventory-2, and the Trauma Symptom Inventory.  
The examiner noted no indication of a deficit in immediate 
recall or long-term memory.  The examiner further noted 
short-term memory function appeared to be intact.  Affect was 
noted as mildly depressed.  The examiner also noted mild 
anxiety during mental status testing.  The examiner noted the 
veteran appeared to experience fairly persistent social 
anxiety symptoms which were likely to impose moderate to 
severe social limitations.  The examiner further noted the 
veteran's reported depressive symptoms were likely to cause 
mild industrial impairment because of the accompanying 
difficulties in motivation and concentration.  Axis I 
diagnoses of generalized anxiety disorder with remote history 
of panic episodes; dysthymia; and alcohol dependence, in full 
sustained remission, were noted.  An Axis II diagnosis of 
personality disorder, not otherwise specified, with avoidant 
and dependent features was also noted.  The examiner noted 
that prior reports indicated the veteran suffered from 
significant anxiety symptoms prior to his military service, 
and"[i]n the absence of any significant evidence supporting 
exposure to a severe stressor, combined with the report that 
anxiety symptoms existed well before [the veteran's] time in 
the military, it is difficult to see his military service as 
a causative factor in his anxiety disorder.  It is likely his 
symptoms worsened at that time, and that this worsening was 
due in part to the social stresses he faced trying to 
function in his unit in Korea combined with the unfortunate 
escalation of his reliance on alcohol as a means of coping 
with symptoms."  The examiner further stated the veteran in 
all likelihood would have developed a similar cluster of 
symptoms even if he had not been exposed to those particular 
stressors which impinged upon him in the military.  

Upon VA mental examination dated in December 1997, a licensed 
clinical social worker concluded that although the veteran 
may have some anxiety, it appeared that his anxiety was 
related to being a rather dependent person who was having to 
live independently and take care of himself and may also be 
somewhat related to his disappointment that sobriety had not 
brought him a quality life.  The examiner further stated the 
veteran continued to present no evidence that linked his 
situational anxiety to his military experience.  

VA Domiciliary clinical notes dated from November 1997 to May 
1998 reflect the veteran was treated for situational 
depression with medication.  The veteran was given a regular 
discharge in April 1998 after he quit his job.  

In an August 1998 letter to the RO, the veteran identified a 
psychiatrist from whom he had received treatment in 1982 or 
1983.  In a letter dated in October 1998, the RO requested 
treatment records from the psychiatrist identified by the 
veteran.  In a letter to the veteran dated in January 1999, 
the RO informed the veteran that no response had been 
received from the psychiatrist and requested the veteran 
obtain and submit the information himself.  No response has 
been received from the veteran.  

Pertinent Law and Regulations

Basic entitlement to disability compensation may be 
established for a disability resulting from personal injury 
suffered or disease contracted in the line of duty or for 
aggravation of a preexisting injury suffered or disease 
contracted in the line of duty.  38 U.S.C.A. §  1110 (West 
1991).  Service connection connotes many factors but 
basically means that the facts, shown by evidence, establish 
that a particular injury or disease resulting in disability 
was incurred coincident with service in the Armed Forces, or 
if preexisting such service, was aggravated therein.  38 
C.F.R. § 3.303(a) (1998).  Service connection may be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. §  
3.303(d)(1998).  

When all the evidence is assembled, the Secretary is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Analysis

The veteran contends he was in excellent mental and physical 
condition upon entering service and that his anxiety disorder 
was caused during his tour of duty in Korea.  The veteran 
further contends the anxiety disorder he suffered during 
service was not mild.  

Following a comprehensive analysis of the record, the Board 
is of the opinion that the evidence for and against the 
veteran's claim for service connection for an anxiety 
disorder is in relative equipoise.  The claim is supported by 
the service medical records reflecting a mild anxiety 
reaction during service.  Additionally, in a December 1997 VA 
PTSD examination, the examiner stated that it was likely the 
veteran's symptoms worsened during service and that this 
worsening was due in part to the social stresses the veteran 
faced trying to function in his unit in Korea.  Additionally, 
in a letter dated in September 1995, the veteran's brother 
stated the veteran seemed anxious, uncertain about himself, 
unable to concentrate, and very nervous upon his return from 
Korea.  

The Board recognizes that in the December 1997 VA PTSD 
examination, the examiner stated that in the absence of a 
severe stressor, combined with a report reflecting the 
veteran's anxiety symptoms existed prior to service, it was 
difficult to see his military service as a causative factor 
in his anxiety disorder.  However, after reviewing the entire 
record, the examiner did conclude that the veteran's anxiety 
condition worsened during service.  Where there are elements 
of ambiguity in the record, the Board may not substitute its 
judgment for the evidence.  Additionally, there is no 
comparable opinion from a competent medical specialist 
finding that the veteran's anxiety disorder is not 
attributable to service.  Although such a finding was stated 
in the December 1997 VA mental examination, the Board notes 
that examination was conducted by a licensed clinical social 
worker, not a medical specialist.  Therefore, the Board is 
unable to conclude that the preponderance of the evidence is 
against the veteran's claim.  

Accordingly, it appears that there is an approximate balance 
of the positive and negative evidence regarding the merits of 
the issue.  With all reasonable doubt resolved in favor of 
the veteran, service connection is warranted for an anxiety 
disorder.



ORDER

Service connection for an anxiety disorder is granted.



		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals



 

